67W5"
                               ELECTRONIC RECORD




COA #      01-14-00334-CR                          OFFENSE:        22.011 (Sexual Assault)

           Ruben Fernandez v. The State of
STYLE:     Texas                                   COUNTY:         Harris

COA DISPOSITION:      AFFIRM                       TRIAL COURT:    180th District Court


DATE: 04/30/2015                      Publish: N   TC CASE #:      1360307




                        IN THE COURT OF CRIMINAL APPEALS



         Ruben Fernandez v. The State of
STYLE:   Texas                                          CCA#:             feif-/r
          Pro se                       Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:

         ?^flgZ>                                        JUDGE:

DATE:       /j>ljfM9/<r                                 SIGNED:                           PC:_
JUDGE:      {,/A (MAjLA^                                PUBLISH:                          DNP:




                                                                                          MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE:




                                                                               ELECTRONIC RECORD